Citation Nr: 9924773	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  95-31 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for Hashimoto's 
thyroiditis with hypothyroidism, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel

INTRODUCTION

The veteran had active military service from June 1968 to 
September 1988.

This appeal arises from a December 1994 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which denied the veteran's claim for an 
increased rating for a thyroid condition.  The veteran's 
disability was subsequently characterized as "Hashimoto's 
thyroiditis with hypothyroidism."  


FINDING OF FACT

The veteran's service-connected Hashimoto's thyroiditis with 
hypothyroidism is manifested by the need for daily 
medication; he is essentially euthyroid.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
Hashimoto's thyroiditis with hypothyroidism have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.7, 4.10, 4.119, Diagnostic Code 7903 (as in 
effect prior to June 6, 1996); 38 C.F.R. §§ 3.321, 4.7, 4.10, 
4.119, Diagnostic Code 7903 (as in effect on June 6, 1996, 
and thereafter).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that his Hashimoto's thyroiditis with 
hypothyroidism is more severe than his 10 percent evaluation 
reflects.  Specifically, he argues that he has memory loss, 
confusion and fatigue which warrant an evaluation in excess 
of 10 percent.  He also complains of unexplained weight gain 
and weight loss.

The Board finds that the veteran's claim for an increased 
evaluation is well-grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  When a veteran is seeking an increased rating (as 
opposed to entitlement to service connection), an assertion 
of an increase in severity is sufficient to render the 
increased rating claim well-grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed.  Moreover, after reviewing VA 
examination reports dated in November 1994, September 1997 
and May 1998, as well as VA outpatient reports dated between 
1994 and 1997, and private medical records dated between 1994 
and 1998, the Board finds that this evidence collectively 
allows for proper review of the veteran's claim and that no 
useful purpose would be served by remanding the veteran's 
case for further development. 

Initially, the Board takes note of the fact that certain 
portions of 38 C.F.R. Part 4 pertaining to the rating 
criteria for the endocrine system have been changed.  
Specifically, on May 7, 1996, VA published a final rule, 
effective June 6, 1996, to amend the section of the Schedule 
for Rating Disabilities dealing with the endocrine system.  
61 Fed. Reg. 20440 (1996).  The U.S. Court of Appeals for 
Veterans Claims (Court) has indicated that when a law or 
regulation changes after a claim has been filed, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran 
generally applies.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991); White v. Derwinski, 1 Vet. App. 519, 521 (1991).

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § Part 4 (1998).  Where 
entitlement to service connection has been established and an 
increase in disability rating is at issue, the present level 
of disability is of primary concern.  See Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).

At his personal hearing in March 1996, the veteran asserted 
that the residuals of his service-connected Hashimoto's 
thyroiditis with hypothyroidism include high cholesterol, low 
blood pressure, and various metabolism irregularities, as 
well as fatigue, decreased cognitive ability (to include 
decreased short-term memory, forgetfulness and confusion), 
and unexplained weight gain and weight loss.  

In addition, the claims file contains photocopies and 
printouts of medical articles and pages from a medical 
textbook which are apparently submitted in support of the 
proposition that the aforementioned symptoms are clinical 
features of his hypothyroidism.

The veteran has been granted service-connection for 
Hashimoto's thyroiditis with hypothyroidism, evaluated as 10 
percent disabling.  In May 1994, he filed a claim for an 
increased rating.  The RO denied his claim in December 1994.  
The veteran appealed.  The Board remanded the claim for 
additional development in April 1997 and January 1999.  In 
February 1999, the RO affirmed its denial.

Under 38 C.F.R. § 4.119, Diagnostic Code (DC) 7903 (as in 
effect prior to June 6, 1996), moderate hypothyroidism, with 
fatigability, warrants a 10 percent evaluation.  A 30 percent 
evaluation is warranted where the condition is moderately 
severe; sluggish mentality and other indications of myxedema, 
decreased levels of circulating thyroid hormones (T4 and/or 
T3 by specific assays).  Id.  

Under 38 C.F.R. § 4.119, DC 7903 (as in effect June 6, 1996, 
and thereafter), a 10 percent rating for hypothyroidism is 
warranted when manifested by fatigability, or; continuous 
medication required for control.  A 30 percent evaluation is 
warranted where there is fatigability, constipation, and 
mental sluggishness.  Id.

The Board finds that the current clinical findings pertaining 
to the veteran's Hashimoto's thyroiditis with hypothyroidism 
do not identify the manifestations required for a 30 percent 
evaluation.  

As for the criteria currently in effect under DC 7903, the 
evidence, as reflected in reports from the Family Doctors of 
Vicksburg (FDV), dated between 1997 and 1998, a letter from 
Dr. Joseph E. Kincaid, M.D., dated in April 1997, and three 
VA examination reports, dated in November 1994, September 
1997 and May 1998, respectively, shows that the veteran has 
been taking between 0.15 milligrams (mg.) and 0.2 mg. 
Synthroid QD (daily) for his thyroid condition.  The May 1998 
VA examination report shows that the veteran was noted to be 
euthyroid.  The Board further notes that this finding is 
consistent with the conclusions in earlier VA examination 
reports, dated in November 1994 and September 1997, which 
state that the veteran's thyroid condition was "in 
remission," and "inactive," respectively.  

In reaching this decision, the Board has considered the 
veteran's arguments that he has decreased cognitive ability, 
to include short-term memory loss and confusion, as a result 
of his service-connected condition.  However, in the May 1998 
VA examination report, the examiner noted that the veteran 
was clinically euthyroid, and he indicated that his opinion 
was based on measurements of T3, T4 and TSH, which he stated 
were highly reliable indicators of functional thyroid status.  
He concluded that the veteran's occasional confusion and 
tiredness were not related to his thyroid disease.  In 
addition, the Board notes that, as stated previously, the VA 
examination reports show that the veteran's thyroid condition 
has been inactive/in remission since (at least) November 
1994.  

Although a report from Kalamazoo Neuropsychology, P.C. (KN), 
dated in June 1994, contains a diagnosis of an organic mild 
memory disorder which "could not be fully accounted for on 
the basis of psychodynamic etiologies," (i.e., "mild 
reactive depression"), the KN report does not affirmatively 
link the veteran's organic memory disorder to his thyroid 
condition, and merely indicates that the examiner suspected 
both an acquired neurocognitive defect (of unspecified 
etiology) and the interference of frustration or depression.  
While the KN examiner reported that clinical literature 
regarding Hashimoto's thyroiditis revealed occasional 
difficulties with vasculitis and focal stroke, such examiner 
did not specifically link either of the foregoing to the 
veteran's condition, noting only that the veteran's focal 
findings of the left temporal lobe were "of concern."

As a final matter, the Board points out that a review of FDV 
medical reports shows that the veteran has complained of 
fatigue and dizziness while receiving recent pharmacological 
and/or other treatment for several disorders other than his 
thyroid disorder, to include benign prostatic hypertrophy, 
chronic back pain, dyslipidemia, and gastrointestinal 
symptoms (variously assessed as irritable bowel syndrome, 
chronic diarrhea and a small hiatal hernia).  These symptoms 
are not well accounted for in the KN report.  The Board 
therefore finds that the preponderance of the competent 
medical evidence, including three opinions to the effect that 
the veteran is euthyroid, shows that the veteran does not 
have mental sluggishness or a mental disturbance (to include 
short-term memory loss and confusion) as a result of his 
service-connected Hashimoto's thyroiditis with 
hypothyroidism. 

With regard to the criteria for a 30 percent rating under the 
prior version of DC 7903, although the veteran's thyroid 
hormone levels are shown to be somewhat decreased, there is 
no evidence of myxedema or any other active clinical 
manifestations.  In this regard, it is noted that an 
attending FDV physician reported in October 1998 that the 
veteran's thyroiditis was of mild severity; laboratory 
studies at that time identified, as applicable, only an 
elevated TSH level.  Such abnormality, it is noted was 
explained during by a VA examiner in May 1998 as being due to 
a mild over-replacement with thyroxine and that adjustment of 
the thyroxine dosage was needed to normalize the TSH reading.  
Otherwise, the May 1998 VA examination report shows that the 
veteran was euthyroid, a finding echoed in earlier VA 
examination reports, dated in November 1994 and September 
1997, in which it was stated that the veteran's thyroid 
condition was "in remission," and "inactive," 
respectively.  Such is also consistent with private medical 
records, which show that two private physicians agreed that 
the veteran's dosage of Synthroid should be reduced in about 
April 1997.  Specifically, an April 1997 letter from Dr. 
Kincaid to an FDV physician shows that Dr. Kincaid stated 
that he agreed with the FDV physician's determination that 
the veteran's dosage of Synthroid should be reduced from 0.2 
mg. QD to 0.15 mg. QD.  (Dr. Kincaid further noted that it 
was clear that the veteran had gone to VA on his own 
initiative and obtained 0.2 mg. tablets because he felt that 
he needed them for weight loss and energy).  

With regard to the evidence of mental sluggishness, the 
Board's discussion of the evidence in its analysis under the 
current version of DC 79003 is largely applicable here.  
Briefly stated, the Board finds that the examiner's 
conclusion in the May 1998 VA examination report, that the 
veteran's occasional confusion and tiredness were not related 
to his thyroid disease, is sufficiently probative to show 
that the veteran does not have mental sluggishness as 
required for a 30 percent rating.  The Board notes that the 
examiner's conclusion is supported by the other evidence of 
record, to include evidence that his thyroid has been 
inactive since (at least) November 1994, as well as evidence 
that the veteran has been receiving pharmacological and/or 
other treatment for several other physical and psychiatric 
disorders.  The Board therefore finds that the evidence that 
the veteran does not have mental sluggishness due to his 
Hashimoto's thyroiditis with hypothyroidism outweighs the 
suggestions to the contrary in the previously discussed June 
1994 KN report.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim, 
and that the veteran's Hashimoto's thyroiditis with 
hypothyroidism is not manifested by symptomatology that 
approximates, or more nearly approximates, the criteria for 
an evaluation in excess of 10 percent under either of the 
applicable versions of DC 7903.  See 38 C.F.R. § 4.7. 

The Board has considered the veteran's arguments that he has 
memory loss and other symptoms that are residuals of his 
Hashimoto's thyroiditis with hypothyroidism, as well as the 
photocopies of medical articles, and pages from a medical 
textbook.  However, this evidence is so general in nature and 
nonspecific to the veteran's case that the Board affords it 
little probative weight, as none of it provides medical 
evidence demonstrating a causal relationship between this 
veteran's service-connected Hashimoto's thyroiditis with 
hypothyroidism and these symptoms.  See e.g. Sacks v. West, 
11 Vet. App. 314 (1998); Libertine v. Brown, 9 Vet. App. 521, 
523 (1996).  The Board has also considered the veteran's 
arguments that the November 1994 VA examination report, which 
contains an opinion that the veteran's thyroid disorder was 
in remission, warrants less deference because it was not 
thorough.  However, the examiner indicated that his opinion 
was based on antibody test results, and his opinion is 
uncontradicted by any other evidence of record.  In 
particular, the Board points out that the report quotes the 
veteran as stating that recent measurements of his T3 and T4 
had been normal, and that he had been on 0.2 mg. Synthroid 
daily since 1991.

The record is otherwise devoid of probative evidence that the 
disability in question is productive of a marked interference 
with employment or that it has necessitated frequent periods 
of hospital care, such as might render impractical the 
application of regular schedular standards and warrant the 
assignment of an increased evaluation on an extraschedular 
basis.  38 C.F.R. § 3.321(b); see Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

A rating in excess of 10 percent for Hashimoto's thyroiditis 
with hypothyroidism is denied.



		
	BRIAN J. MILMOE
	Acting Member, Board of Veterans' Appeals



 

